DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response to the restriction requirement filed on September 20, 2021, has been received and entered.  Claims 1-7 have been cancelled, claim 10 has been amended, and 11-17 have been newly added.  Claims 8-17 are pending in this instant application.
Election/Restrictions
	Applicant’s election of Group II, claims 8-17 drawn to a method of protecting hair from UV damage in the reply filed on September 20, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	Applicant’s election of the copolymer in the reply filed on September 20, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 8-17 are under consideration.
The election restriction requirement is deemed proper and made Final. 
Priority

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 8-17 are indefinite as base claim 8 recites the acronyms “UV”.  The abbreviation is relative, because this abbreviations lack definitive meanings. As a matter of practice, abbreviations should not appear in claims unless they have first been identified in the claims by their full names and then referenced immediately thereafter in parentheses.
Claim Status
The claim is directed to a method of protecting hair form UV damage.  Step c) directed towards observing and comparing is a metal process.  Pursuant to MPEP 2106.04(a)(2), subsection III  a mental process is concepts performed in the human mind 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hessefort et a. (WO 2004/043412; Pub. Date: May 27, 2004).

Regarding claims 8-17, Hessefort discloses methods of treating substrates with polymers for protecting said substrates from ultraviolet light (title and  abstract) comprising applying to the substrate (page 3 lines 3-10) from 01 to 5 wt percent of polyquaternium-6 and polyquaternium-22 (page 18 lines 1-9), wherein the composition  is selected form a shampoo or color agent (page 21 lines 3-12), wherein the substrate is hair (page 25 line 22), the hair tresses are treated with the composition and exposed to UV bulbs (page 31 lines 17 through page 32 line 2, and wherein the effectiveness of the composition was demonstrated by comparing damage to hair that was treated with the composition and exposed to UV radiation to hair that was not treated by the compost ion and exposed to UV radiation and observing less damage from the treated hair (page 33 line1 through page 35 line 15).
prima facie obvious to one of ordinary skill in the art at the time of filing to combine from 01 to 10 wt percent of polyquaternium-6 and polyquaternium-22 (page 18 lines 1-9) into a hair car compostion to be applied to hair protecting hair from UV damage as compared to untreated hair as disclosed by Hessofort et al., as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  On of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Hessefort had already disclosed trating hair with a composition comprising from 01 to 10 wt percent of polyquaternium-6 and polyquaternium-22 (page 18 lines 1-9) and comparing the treated hair to untreated hair when exposed to UV radiation for UV damage and observing less damaged from the treated hair.  It would have only required routine experimentation to modify the method of Hessefort for a method comparing  treated and untreated hair for UV damage, wherein the treatment comprises applying a composition from 01 to 10 wt percent of polyquaternium-6 and polyquaternium-22 (page 18 lines 1-9) to hair as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing

	
Conclusion
	No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617